DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 28, 2021 has been entered.
 
  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



 	Claim 1 is indefinite as it recites “wherein, if the composition comprises antioxidants, the only antioxidants are selected from…”. Such limitation is unclear as the composition requires gluconic acid, which is a known antioxidant. Therefore, it is not clear if applicant intends for any additional antioxidants present to be selected from the claimed ones, or if there are absolutely no antioxidants present in the composition, which would then eliminate gluconic acid. For purposes of examination, gluconic acid is the only antioxidant allowed in the composition.
Claims 19 and 20 depend from claim 14, which has been canceled. Therefore, it is not clear what claim applicant intends for claims 19 and 20 to depend from. 
	Claims 2, 5-10, 16-18, 21-26, 34-40 and 43-56 are included as they depend from claim 1. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5-10, 16-22, 24-26, 34-40, and 43-56 are rejected under 35 U.S.C. 103 as being unpatentable over Blagdon et al. (US patent No. 5,496,571; March 5, 1996) in view of Vazquez-Anon et al. (US 2008/0015217 A1; Jan. 17, 2008).
Regarding claims 1, Blagdon discloses a controlled release composition for increasing the production of milk in ruminants, wherein the composition comprises choline and a controlled release agent, wherein the controlled release agent is hydrogenated vegetable oil (col 1 lines 50-65, col 3 lines 45-60).

Vazquez discloses an antioxidant composition for use in ruminant feed rations comprising gluconic acid and a control release agent (e.g. vegetable oil) ([0033], [0040] and [0042]). 
As Blagdon teaches that various materials, including an antioxidant, can be added to the controlled release composition, and Vazquez teaches that gluconic acid is known in the art as an antioxidant for use in ruminant feed rations, it would have been obvious to one of ordinary skill in the art to add gluconic acid to the composition of Blagdon. Doing so would provide the composition of Blagdon with an antioxidant that is known to be useful in ruminant feed as taught by Vazquez. 
Regarding claims 2 and 35, as stated above, Vazquez discloses that the composition contains gluconic acid and therefore the one or more salts of gluconic acid are optional components and not required as the claims do not recite that the gluconic acid and/or one or more salts thereof IS the one or more salts thereof.
Regarding claim 5, Blagdon teaches that the controlled release agent is hydrogenated vegetable oil (col 3 lines 45-60).
Regarding claims 6 and 7, Blagdon further teaches that the vegetable oil can be soybean oil (col 4 lines 1-5).
Regarding claim 8, as stated above, Blagdon discloses a composition for increasing the production of milk in ruminants, wherein the composition also includes a 
Regarding claims 9, 37 and 38, Vazquez teaches that the composition includes an antioxidant, such as gluconic acid, and a carrier, such as vegetable oil, wherein the vegetable oil is in an amount from 5 to 50% ([0040] and [0042]). Therefore, the gluconic acid would be present in an amount from 50 to 95%. Vazquez discloses overlapping ranges with the claim invention, wherein the instant claims require 20 to 65% gluconic acid and 35 to 80% vegetable oil. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I) Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
It would have been obvious to include gluconic acid in the same amount as compared to the controlled release agent in Blagdon as Vazquez discloses that such amount of suitable in ruminant feed and therefore would provide the same antioxidant properties to the feed of Blagdon.
Regarding claims 10 and 39, Balgdon discloses that the composition is consumed orally and improves digestion, wherein it is released post-ruminally in the animal’s digestive tract, particularly the abomasum, stomach and gut (col 2 lines 1-10).
Regarding claims 16-18, 21 and 24, Blagdon discloses feeding a ruminant the composition orally as described above with respect to claim 1. 
Blagdon further teaches that the composition provides benefits to the ruminant including increased milk production (e.g. in a lactating ruminant) and improved digestion. With respect to the specific conditions as claimed, given that the prior discloses the same composition as claimed, gluconic acid combined with hydrogenated vegetable oil, feeding the ruminant the composition of the prior art would necessarily result in the improved and increased conditions as claimed. Further, the improved conditions would be dependent upon the amount that is feed to the ruminant and would have been obvious to vary the amount fed to achieve desired improved conditions.
Regarding claims 19, 20, 25 and 26, Vazquez discloses that the ruminant can be dairy cows ([0076]) and further that it is fed to lactating cows. Therefore, the ruminant is considered to be an adult. Vazquez further teaches that the composition increases milk fat production in the lactating ruminant ([0084]).
Regarding claim 22, as described above, the prior art discloses administering the composition to a lactating ruminant, but fails to specifically disclose the amount that is administered per day. 
However, it is well within the ordinary skill to determine the amount to be administered depending on the ruminant’s nutrition as each cow’s need for the composition will vary depending on the cow’s health.
As stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05)
Regarding claim 34, Vazquez and Blagdon fail to specifically teach that the composition has a ruminant bypass fraction of at least 50%, however, both Vazquez and Blagdon are directed towards solving the same problem as applicant, increasing milk fat product and further teach using a similar composition as applicant comprising gluconic acid and a control release agent, and therefore the composition of Vazquez and Blagdon is considered to have a similar ruminant bypass fraction of at least 50% or at least 75% in claim 34. Applicant has not provided any specific amounts of each ingredient in the composition and therefore the composition of the prior art is considered to have a similar ruminal bypass fraction as claimed. 
Regarding claim 36, Vazquez discloses that the composition comprising the controlled release agent improves intestinal digestibility ([0083] and [0084]). Vazquez fails to teach that the composition has an intestinal digestibility fraction of at least 75%, however, Vazquez in view of Blagdon disclose that exact same ingredients as the instantly claimed composition and therefore the composition of the prior art is considered to have an intestinal digestibility fraction of at least 75%. Further, applicant has not specified any specific amounts of the ingredients in the composition which would ultimately affect the digestibility. 
Regarding claim 40, Blagdon discloses a composition comprising is spray cooled to form microcapsules (col 5 lines 50-60). As microcapsules are small particles, and the instant claims do not specify a size for the pill, pellet or granule, the 
Regarding claim 43 and 49-50, Vazquez discloses the composition as described above with respect to claim 1, and further teaches that the composition can include multiple additional ingredients, such as butylated hydroxyanisole, corresponding to applicant’s antioxidant, and guaiac gum, corresponding to applicant’s binding substance ([0033] and [0036]).
It would have been obvious to include such ingredients in the composition of Blagdon as Vazquez teaches that they are suitable ingredients for ruminant feed and therefore would provide the same benefits to the composition of Blagdon.
Regarding claims 44-48 and 51-56, the examiner notes that Vazquez meets the claimed limitation of the composition further comprising antioxidants and binding substances, and therefore the components recited in claims 44-48 and 51-56 are not required. 
Claims 44-48 do not recite that the nutritional ingredient IS proteins, vitamins, veterinary compounds, complex carbohydrates or trace elements and therefore such components are not required as Vazquez has met the claim requirement by teaching an additional antioxidant.
Claims 51-56 do not recite that the other ingredient IS cellulose derivatives, vinyl derivatives, filling substances, inert ingredients, flow-control substances, or preservatives, and therefore such components are not required as Vazquez has met the claim requirement by teaching a binding substance.


Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Blagdon et al. (US patent No. 5,496,571; March 5, 1996) and Vazquez-Anon et al. (US 2008/0015217 A1; Jan. 17, 2008) as applied to claim 21 above, and further in view of Jobe et al. (US 2006/0127531 A1; June 15, 2006).
Regarding claim 23, as stated above, Vazquez discloses that the composition contains gluconic acid, but fails to teach that gluconic acid and/or one or more salts thereof is calcium gluconate. 
Jobe discloses a mineral feed supplement for ruminants comprising calcium gluconate. Jobe discloses that calcium gluconate is recognized as safe as a mineral source in ruminant feed and further provides proper nutrition to the ruminant for maintaining health and increasing the overall productivity of the ruminants ([0002] and [0018]).
It would have been obvious to one of ordinary skill in the art to have the antioxidant/mineral component of Balgdon be calcium gluconate as Jobe discloses that such mineral is suitable and safe in ruminant feed and is known to aid in providing proper nutrition to ruminants. This is simple substitution of one known antioxidant/mineral for another to yield the predictable result of providing a mineral source to the ruminant feed of Vazquez.



Response to Arguments
Applicant’s arguments with respect to the rejection under 103 over Vazquez in view of Blagdon have been fully considered and are persuasive as Vazquez teach a multiple antioxidant composition.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made under 103 over Blagdon in view of Vazquez, which teaches a composition comprising gluconic acid and a controlled release agent. As stated above, it would have been obvious to add gluconic acid to the composition of Blagdon.
For the reasons stated above, applicant’s arguments were not found convincing and the 103 rejection is maintained. 


Conclusion
No claims are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHANIE A COX/Examiner, Art Unit 1791